J-S46042-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :        IN THE SUPERIOR COURT OF
                                         :              PENNSYLVANIA
                  Appellee               :
                                         :
            v.                           :
                                         :
ROBERT JOHNSON,                          :
                                         :
                  Appellant              :             No. 114 MDA 2014

        Appeal from the PCRA Order entered on November 27, 2013
             in the Court of Common Pleas of Dauphin County,
            Criminal Division, No(s): CP-22-CR-0000654-2002;
                          CP-22-CR-0000655-2002

BEFORE: SHOGAN, LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED AUGUST 11, 2014

                                             pro se, from the Order dismissing

his second Petition for relief pursuant to the Post Conviction Relief Act

           See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court has set forth the relevant factual and procedural

history as follows:

            On January 17, 2003, following a jury trial, [Johnson] was
      found guilty of one count of theft of auto, one count of
      possession of a firearm, five counts of reckless endangerment,
      two counts of flight and one count of resisting arrest. [Johnson]
      was found not guilty of four counts of aggravated assault and
      two counts of reckless endangerment. The jury failed to reach a
      verdict on three counts of attempted homicide, three counts of
      aggravated assault, one count of possession with intent to
      deliver a controlled substance and one count of resisting arrest.

            On August 8, 2003, a second jury trial was commenced on
      the unresolved counts. The jury found [Johnson] guilty of all the
      hung counts from the first trial. On October 30, 2003, [Johnson]
J-S46042-14

     was sentenced to serve an aggregate [sentence] of 40½ to 81
     years in prison. The Pennsylvania Superior Court affirmed the
     judgment of sentence on February 24, 2005, and the

     allowance of appeal on August 2, 2005.

           [Johnson] filed a timely initial pro se PCRA [P]etition on
     March 18, 2006. Counsel was appointed, and the [P]etition was
     ultimately dismissed on September 12, 2006.

           In 2009, [Johnson] filed various pro se [M]otions for relief,
     which were all denied. An appeal was taken on one of the
     dismissals and that appeal was dismissed by the Superior Court
     on March 15, 2010.

            [Johnson] filed a second pro se PCRA [P]etition on
     February 23, 2011. Counsel was appointed, and subsequently
     filed a [M]otion to withdraw. In an order dated September 15,
     2011, the [PCRA] court granted the [M]otion to withdraw and
     gave [Johnson] notice of its intent to dismiss the Petition.
     [Johnson] filed a pro se response on October 11, 2011, and the
     [PCRA] court dismissed the [P]etition on November 22, 2013.
     That same day, the court also dismissed, [] without prejudice, a
     [third] PCRA petition [Johnson] filed on September 30, 2013 [,]
     because the [second] PCRA [P]etition was pending. This appeal
     followed.

See PCRA Court Opinion, 3/19/14, at 1-2.

           We review an order dismissing a petition under the PCRA
     in the light most favorable to the prevailing party at the PCRA
     level. This review is limited to the findings of the PCRA court

     ruling if it is supported by evidence of record and is free of legal
     error.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).




                                 -2-
J-S46042-14

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

                Id

jurisdictional in nature, and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed.        Commonwealth v.

Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).



2005, ninety days after the Pennsylvan



on February 23, 2011, is facially untimely under the PCRA.

        However, this Court may consider an untimely PCRA petition if the

appellant can explicitly plead and prove one of three exceptions set forth

under 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Any PCRA petition invoking one of



                          Id. § 9545(b)(2); see also Albrecht, 994 A.2d at

1094.

        Here, Johnson has raised various claims, but has failed to plead and

prove any of the exceptions listed in 42 Pa.C.S.A. § 9545(b)(1). Thus, the




                                  -3-
J-S46042-14

     Order affirmed; Petition for Relief denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/11/2014




                                 -4-